Citation Nr: 0329240	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-09 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had active duty from December 1969 to June 1970.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that, in June 2000, the veteran requested a 
hearing before a hearing officer.  Subsequently, in December 
2000, the RO issued a letter to the veteran asking him to 
clarify whether he still desired an appeals hearing at the RO 
or before a traveling Veterans Law Judge.  In November 2001, 
the Board remanded the veteran's case for additional 
development, including that the veteran clarify the type of 
appeals hearing he desired and that he be notified that 
failure to respond would be construed as a withdrawal of his 
request for a hearing.  In December 2001, the RO issued an 
additional letter inquiring as to the above, as requested in 
the November 2001 Board remand.  To the present, the veteran 
has not responded to any of the above described inquiries.  
As such, the Board deems the veteran's June 2000 request for 
a hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 (2003).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's nonservice-connected disabilities consist 
of otitis media of the right ear, rated as 0 percent 
disabling; hearing loss of the right ear, rated as 0 percent 
disabling; stress, rated as 0 percent disabling; tobacco 
addiction, rated as 0 percent disabling; arteriosclerotic 
heart disease status post myocardial infarction and 
cerebrovascular accident, rated as 100 percent disabling; and 
adjustment disorder with anxious mood, currently rated as 0 
percent disabling.

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

4.  The veteran is generally able to care for his daily 
personal needs without assistance from others and is able to 
protect himself from the hazards of daily living.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance of another person 
have not been met.  38 U.S.C.A. §§ 1502, 5100, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via the June 1999 and March 2000 rating decisions; the April 
2000 statement of the case; the October 2000, August 2001 and 
the February 2003 supplemental statements of the case; and 
the December 2001 RO letter to the veteran.  Furthermore, via 
the November 2001 Board remand and the December 2001 RO 
letter, the veteran was given specific information with 
respect to the VCAA and of the changes in the law and VA 
duties pursuant to the enactment of the VCAA.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
the service medical records, and all identified treatment 
records and examinations have been obtained and associated 
with the claims file, including the appellant's treatment 
records from the Bear Valley Community Hospital and the Loma 
Linda University Medical Center.  There are no additional 
records which need to be obtained and have been identified by 
the veteran, including subsequently to the December 2001 RO 
letter to the veteran describing the new VA duties to notify 
and assist.  Furthermore, as discussed above, the veteran's 
request for an appeals hearing is deemed withdrawn, and thus, 
in essence he has declined the opportunity to present 
testimony at an appeals hearing.  Hence, the duty to assist 
requirement has been satisfied as well.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In this 
case, via the November 2001 Board remand and the December 
2001 RO letter, the veteran was given specific information 
with respect to the VCAA and of the changes in the law and VA 
duties pursuant to the enactment of the VCAA.  As both of 
these documents are dated more than one year prior to the 
present Board decision, the VA has complied de facto with the 
statutory one-year period provided for the veteran's response 
to the VCAA notice.  

In this case, in a March 1994 rating decision, the veteran 
was awarded entitlement to special monthly pension by reason 
of being housebound.  The veteran's nonservice-connected 
disabilities consist of otitis media of the right ear, rated 
as 0 percent disabling; hearing loss of the right ear, rated 
as 0 percent disabling; stress, rated as 0 percent disabling; 
tobacco addiction, rated as 0 percent disabling; 
arteriosclerotic heart disease status post myocardial 
infarction and cerebrovascular accident, rated as 100 percent 
disabling; and adjustment disorder with anxious mood, 
currently rated as 0 percent disabling.

With respect to the applicable law, increased pension is 
payable to a claimant who has a need for regular aid and 
attendance. See 38 C.F.R. § 3.351 (2003).  Generally, need 
for regular aid and attendance means helplessness or being so 
helpless as to require the regular aid and attendance of 
another person.  The claimant will be considered to be in 
need of regular aid and attendance if he or she (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. 
§ 1502(b) (West 2002); 38 C.F.R. § 3.351(b), (c) (2003).

Section 3.352(a) prescribes that determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the following: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  38 
C.F.R. § 3.352(a) (2003).

In addition, a claimant will meet the criteria for aid and 
attendance if he/she is permanently bedridden. "Bedridden" is 
defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  See id.  Determinations that the veteran 
is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  See id.

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Moreover, determinations that the veteran is so 
helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such that would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See id.

In this case, the medical evidence shows the veteran has been 
treated for arteriosclerotic heart disease (ASHD) since at 
least the early 1990s.  Medical records from the Bear Valley 
Community Hospital dated from 1996 to 2001 show that the 
veteran was treated for various health problems including 
gastrointestinal problems, dizziness and hematochezia, non-
cardiac chest pain and anxiety, and borderline to mild 
cardiomegaly.

An April 1999 VA examination report reflects that the veteran 
generally needed an attendant in reporting to the 
examination, but that that day he drove down to the VA center 
from Big Bear without any help, although reported being 
extremely fatigued after the drive.  He did not require a 
nurse or attendant, was not hospitalized, and was not 
permanently bedridden.  Although he reported poor vision and 
feeling faint and dizzy, his ambulating appeared normal 
during the examination and he did not require the assistance 
of a cane or any other device.  As well, he further reported 
he drove himself to places on most occasions.  Additionally, 
he had upper extremities normal in appearance, was only able 
to take baths as showering caused him to be fatigued, had 
been going shopping with another person since 1996, required 
the help of a friend to prepare his meals and do 
housekeeping/laundry, was able to take his medications by 
himself, was able to write checks and use the phone, and had 
lower extremities without functional disabilities.  The 
veteran's diagnoses were coronary artery disease and nicotine 
addiction.

Loma Linda University Medical Center records reflect the 
veteran was hospitalized there from May 26, 1999 to May 29, 
1999 with symptoms of right arm pain with coolness and 
paleness.  His principal diagnosis was right brachial artery 
embolus, and he underwent an embolectomy.

In May 2000, the veteran underwent an additional VA 
examination to determine his need for regular aid and 
attendance.  At this time, the veteran complained of 
dizziness after bathing, performing house work and daily 
activities.  He also reported difficulty in balancing, 
affecting his ability to ambulate, loss of memory and feeling 
very tired.  As  to the veteran's functional ability, 
although he reported the need for help in preparing his 
meals, he was not bedridden, watched television about 8 hours 
per day and slept 10 hours per day, visited friends at times, 
was well developed and nourished in no apparent acute 
distress, was able to get on/off the examining table without 
difficulty, had a normal gait which was not unsteady or 
unpredictable, did not require an assistive aid or another 
person to ambulate across the examining room, had normal 
upper extremities and was able to perform self-feeding, 
fastening clothing, bathing, shaving and toileting.  
Additionally, he did not have functional restrictions of his 
lower extremities, limitation of motion, muscle atrophy, 
contracture, weakness, or lack of coordination.  He had 
normal orientation, memory and behavior.  The veteran's 
diagnoses included status post mild myocardial infarction 
with stable angina, status post transient ischemic attack, 
status post right artery embolism surgically removed, and 
superficial scalp laceration.  The examiner noted that, as 
the veteran had subjective complaints of dizziness and 
fatigue, and there were no objective finding of such during 
this examination, further testing such as a 12-lead 
electrocardiogram (EKG) and echocardiogram was required to 
evaluate his cardiac status in the context of his claim for 
aid and attendance benefits.

Subsequently, as requested in the May 2000 VA examination 
report, the veteran was scheduled for an EKG examination in 
July 2000.  However, the evidence shows the veteran did not 
report to the examination as he indicated that several 
similar studies had been performed at the Big Bear Community 
Hospital.  Furthermore, as requested in the November 2001 
Board remand, the veteran was once again scheduled for a VA 
aid and attendance examination and a VA cardiovascular 
examination in December 2002.  However, the veteran again 
cancelled these examinations, as discussed in the February' 
2003 supplemental statement of the case.  In this respect, 
the veteran is reminded that the VA's duty to assist him is 
not a one way street; the veteran also has an obligation to 
assist in the adjudication of his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran must be 
prepared to meet his obligations by cooperating with the VA's 
efforts to provide an adequate medical examination and by 
submitting to VA all medical evidence supporting his claim.  
See Olson v. Principi, 3 Vet. App. 480 (1992).  Further, in 
the normal course of events, it is the burden of the 
appellant to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. 
App. 262 (1993).  As such, this case will not be remanded to 
the RO for the scheduling of additional examinations, and the 
Board will adjudicate this claim based on the evidence 
currently of record.

Upon a review of the evidence, the Board finds that, per the 
April 1999 and May 2000 VA aid and attendance examinations, 
the veteran is not blind or nearly blind. Thus, the criteria 
for special monthly pension benefits under 38 C.F.R. 
§ 3.351(c)(1) (2003) based on impairment of vision are not 
met.  As well, the medical evidence of record does not 
indicate that the appellant is hospitalized or a patient in a 
nursing home because of mental or physical incapacity.  
Therefore, the Board finds that the criteria for special 
monthly pension benefits under 38 C.F.R. 
§ 3.351(c)(2) (2003) are not met.

In addition, the evidence does not establish that the 
appellant has a factual need for the regular aid and 
attendance of another, pursuant to the criteria set forth in 
38 C.F.R. § 3.352(a) (2003).  It is clear from the May 2000 
VA aid and attendance examination that, although he reported 
the need for help in preparing his meals, the veteran was not 
bedridden, watched television about 8 hours per day and slept 
10 hours per day, visited friends at times, was well 
developed and nourished in no apparent acute distress, was 
able to get on/off the examining table without difficulty, 
had a normal gait which was not unsteady or unpredictable, 
did not require an assistive aid or another person to 
ambulate across the examining room, and had normal upper 
extremities and was able to perform self-feeding, fastening 
clothing, bathing, shaving and toileting.  Additionally, he 
did not have functional restrictions of his lower 
extremities, limitation of motion, muscle atrophy, 
contracture, weakness, or lack of coordination.  He also had 
normal orientation, memory and behavior.  Significantly, the 
medical evidence in the aggregate does not show that the 
veteran is incapacitated, physically or mentally, requiring 
care or assistance on a regular basis to protect himself from 
hazards or dangers incident to his daily environment.

In summary, the evidence shows the veteran's disabilities do 
not render him unable to care for his daily personal needs 
without assistance from others and do not render him unable 
to protect himself from the hazards of daily living. 
Therefore, he does not qualify for increased pension benefits 
on the basis of having a regular need for aid and attendance.

In reaching the above decision, the Board has considered the 
applicability of the reasonable doubt doctrine under 38 
U.S.C.A. § 5107(b).  When the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
However, for the reasons discussed above, the preponderance 
of the evidence is against the award of special monthly 
pension based on the need for the regular aid and attendance 
of another person, and the reasonable doubt doctrine is not 
for application to this issue.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person has not been 
established, and the appeal is denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



